DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction dated 12/09/2021.
Elected Species





    PNG
    media_image1.png
    629
    648
    media_image1.png
    Greyscale

	Pursuant to applicants’ preliminary amendment, the office has withdrawn the restriction of invention requirement.
Results from Elected Species Search
A search of the prior art did not show the elected species. Under MPEP 803.02, the search was expanded to find an examinable species. However, no examinable species was found. The restriction requirement for species is also withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 1, 15, 22.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Jung (US 2019/0280211) teaches an organic optoelectronic device including a cathode and an anode facing each other; light emitting layer disposed between the cathode and the anode; and an electron transport layer disposed between the cathode and the light emitting layer, wherein the light emitting layer includes at least one of a first compound for an organic optoelectronic device represented by Chemical Formula 1 and at least one of a second compound for an organic optoelectronic device represented by Chemical Formula 2 and the electron transport layer includes at least one of a third compound for an organic optoelectronic device represented by Chemical Formula 3 (abstract). The light emitting layer includes at least two kinds of hosts and dopants, and the hosts include a first compound for an organic optoelectronic device having relatively strong electron characteristics and a second compound for an organic optoelectronic device having strong hole characteristics (paragraph 57). The dopant may be a red, green, or blue dopant (paragraph 116).
The office views a first compound for an organic optoelectronic device having relatively strong electron characteristics as reading on applicants’ second host. The office views the a second compound for an organic optoelectronic device having strong hole characteristics as reading on applicants’ first host as a material assisting excitation by aiding hole mobility.

 	Jung fails to teach, suggest of offer guidance that would render it obvious to modify the device to arrive at the limitations of independent claims 1, 15, 22.
Claims 1-24 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786